SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1044
CA 12-00563
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


LORI HOOVER AND JESSICA BOWERS,
PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

NEW HOLLAND NORTH AMERICA, INC., FORMERLY
KNOWN AS FORD NEW HOLLAND, INC., CASE NEW
HOLLAND, INC., NIAGARA FRONTIER EQUIPMENT
SALES, INC., FORMERLY KNOWN AS NIAGARA
FORD NEW HOLLAND, INC.,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
-----------------------------------------
CNH AMERICA LLC, THIRD-PARTY
PLAINTIFF-APPELLANT,

                      V

KYLE P. ANDREWS, TREASURER OF NIAGARA
COUNTY, AS TEMPORARY ADMINISTRATOR FOR
THE ESTATE OF GARY HOOVER, DECEASED,
THIRD-PARTY DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


PHILLIPS LYTLE LLP, BUFFALO (PAUL F. JONES OF COUNSEL), AND NIXON
PEABODY LLP, FOR DEFENDANTS-APPELLANTS AND THIRD-PARTY PLAINTIFF-
APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered September 30, 2011. The order,
inter alia, denied in part the posttrial motions of the parties.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:    November 16, 2012                   Frances E. Cafarell
                                                Clerk of the Court